                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:21-CV-00133-GCM
 ZAKLADY FARMACEUTYCZNE
 POLPHARMA S.A. ,

                    Plaintiff,

       v.                                                           ORDER

 KARTHA PHARMACEUTICALS
 INC.,

                    Defendant.


            THIS MATTER IS BEFORE THE COURT on the Motions for Admission Pro Hac

Vice (“Motions”) concerning Charles B. Klein (Doc. No. 7), Donald Chanslor Gallenstein (Doc.

No. 8), and Spencer W. Churchill (Doc. No. 9).

            Upon review and consideration of the Motions, which were accompanied by submission

of the necessary fees, the Court hereby GRANTS the Motions.

            In accordance with Local Rule 83.1(b), Mr. Klein, Mr. Gallenstein, and Mr. Churchill are

admitted to appear before this court pro hac vice on behalf of Zaklady Farmaceutyczne Polpharma

S.A.

            IT IS SO ORDERED.

                                           Signed: April 30, 2021
